DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgments

Claim 1 is pending 
Applicant did not provide information disclosure statement.



Allowable Subject Matter

Claims 1 would be allowable if amended in such a way as to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 







Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claim 1 is directed to the statutory category of a method. 

Regarding step 2A-1, Claims 1 recite a Judicial Exception. Exemplary independent claim 1 recite the limitations of 


    PNG
    media_image1.png
    788
    630
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    842
    562
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    848
    566
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    692
    568
    media_image4.png
    Greyscale





These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover mathematical concepts which include (mathematical relationships/equations/calculations). The claim limitations fall under the abstract idea grouping of mathematical concepts. The claims clearly state mathematical concepts such as mathematical equations stated in the claims. 

In addition, the claims recite limitations of obtaining and analyzing data. This puts the claims in the abstract idea grouping of mental process (evaluation, judgement, and opinion). The claimed invention does not need a computer to perform the limitations of the claimed invention. For example, a user can perform the mathematical equations with pen and paper. It is clear the limitations recite these abstract idea groupings.

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of deep residual network, domain confusion network, and transfer diagnostic model. These components are recited at a high level of generality. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components/software/technology. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	 
Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional elements
Claim 1 further recites deep residual network, domain confusion network, and transfer diagnostic model
When looking at these additional elements individually, the additional elements are purely functional and generic.
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Friedrich et al. (US20210294687A1) Discloses a non-transitory machine-readable medium containing instructions executable by a processor to cause the processor to generate a plurality of statistical features corresponding to an event code associated with a particular component of a printing device using retrieved event log data of the printing device, classify a status of the particular component using a classifier resulting from a machine learning mechanism applied to the plurality of statistical features, and perform an action associated with the particular component based on the classified status.

Hidaka et al. (US20200408262A1) Discloses a method for manufacturing a bearing ring of a rolling bearing includes a series of steps of cutting out an annular member from a material, forming a surface-hardened layer on the annular member, quenching and tempering the annular member, and polishing inner and outer diameter surfaces of the annular member.

Ando et al. (US20180043492A1) Discloses a bearing diagnostic device includes an identification unit and an obtaining unit. The identification unit is configured such that a feature quantity, an operation condition of a main spindle at a measurement of the feature quantity, and specification data of the bearing used for the main spindle are preliminarily configured as inputs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683